DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 20 June 2022.

Response to Amendment
Claims 1-12 have been canceled. Claims 13 and 18-20 have been amended. Claims 13-20 are pending. In the previous action (Non-Final Rejection filed on 23 March 2022), claims 13-20 were indicated as containing allowable subject matter. The current amendment changes the scope of claim 13 by the deletion of “the first arcuate wall portion and the second arcuate wall portion.” However, after subsequent search, the amended claims are still considered to contain allowable subject matter.
In response to the amendments to the claims, the objections thereto, as well as the rejections of claims 13-20 under 35 USC 112(b), are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jordan M. Cox on 28 July 2022.
The application has been amended as follows: 
Claim 1
Line 6: “second edge of the one or more first exterior wall sections, and”
Line 17: “the one or more first exterior wall sections and the one or more” 

REASONS FOR ALLOWANCE
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 13-20. The concept of an air filter for filtering contaminants from a heating,
ventilation, and cooling system, comprising:
a first filter unit section of an activated carbon material, the first filter unit section including one or more first exterior wall sections, a first essentially planar wall section having a first essentially planar exterior surface extending between a first edge and a second edge of the one or more first exterior wall sections, and  the first filter unit section having a honeycomb structure cross section;
a second filter unit section of an activated carbon material, the second filter unit section including one or more second exterior wall sections, a second essentially planar wall section having a second essentially planar exterior surface, and a honeycomb structure cross section, the second essentially planar exterior surface of the second filter unit section being attached to the first essentially planar exterior surface of the first filter unit section so that the first filter unit section and the second filter unit section are mirrored and form a combined filter unit having a first end and a second end; and
a metallic shell around and adjacent to the one or more first exterior wall sections and the one or more second exterior wall sections of the combined filter unit (claim 13) is considered to define patentable subject matter over the prior art.
The invention provides for an active carbon air filter which has a lower cost of manufacture and does not emit carbon dust both in the manufacturing process and in use ([0012]).
The closest prior art is regarded to be Gadkaree et al. (US 6,097,011), which discloses a body 10 having a honeycomb shape and comprising activated carbon (col. 7, lines 29-32) used for adsorption and desorption (Abstract) at the fresh air inlet to an HVAC system (col. 9, line 8) (i.e., an air filter for filtering contaminants from a heating, ventilation, and cooling system comprising a first filter unit section of an activated carbon material; a honeycomb structure cross section). However, Gadkaree does not suggest constructing the body from filter unit sections. Naruse et al. (US 2011/0229684 A1) discloses a honeycomb filter ([0037]) comprising outer honeycomb fired bodies 120 (Fig. 5A) joined by adhesive 101 (Fig. 3; [0081]), wherein the filter is fixed in a metal casing 153 (Fig. 7; [0127]) (i.e., first and second filter unit sections having exterior wall sections and essentially planar surfaces that attach so that they mirrored and form a combined filter unit having a first end and a second end; a metallic shell around the first wall portion and the second wall portion of the combined filter unit). Naruse does not teach a metallic shell adjacent to a first exterior wall section and a second exterior wall section (see unlabeled sealing in Fig. 7), but Frost et al. (US 4,419,108) discloses a honeycomb filter 30 in a metallic conduit 20 (Abstract; Fig. 1; col. 4, line 31) that uses sealing means 40 and pylons 41 (col. 7, lines 1-4) to form a gap 39 between the skin 35 of the filter and the inner surfaces 23a of the conduit (col. 5, lines 35-37) to provide additional area for fluid to enter the filter (col. 5, lines 56-57), so that providing a honeycomb filter adjacent to a metallic shell would have been prima facie obvious. However, the filter of Naruse is ceramic ([0104]) and is not recited to comprise activated carbon, it is configured for removing contaminants from vehicle exhaust ([0005], [0052]), so it would not have been obvious to modify the teachings of Gadkaree with those of Naruse. In addition, Naruse the fired bodies 120 have additional planar surfaces, so Naruse does not suggest “a first essentially planar wall section having a first essentially planar exterior surface extending between a first edge and a second edge of the one or more exterior wall sections.” Hijikata (US 2004/0081848 A1) discloses a honeycomb filter ([0001]) comprising honeycomb segments 2a (Fig. 1c) (i.e., filter unit sections having wall sections and planar surfaces that attach; an essentially planar surface extending between a first edge and a second edge of one or more wall sections), but the segments are “not constituting the outermost peripheral surface of the honeycomb structure” ([0028]), so they cannot be regarded as having exterior wall sections, and the practitioner of Gadkaree and/or Naruse would not have had a reason to provide filter bodies having the configuration of Hijikata.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772